Title: From Alexander Hamilton to John Wendell, 30 August 1792
From: Hamilton, Alexander
To: Wendell, John



Sir
PhiladelphiaAugt 30 1792

I have to acknowledge your favr of the 23d of July.
You are right in your conjecture that no report was made on the case of Mr Dumon.
It arose partly from my press of business & partly from a persuasion, that a report, if made would not have been acted upon, in the then Session.
With regard to further evidence, I doubt how far any particular trouble on that subject ought to be recommended. If aditional proof respecting the burning of the house, & the reasons for it, could conveniently be obtained, it may be advisable to do it.
I learn with pleasure the family connection which subsists between you & Mrs Hamilton and should be glad to render you any good offices in my power. You judge rightly, in the supposition, that my present situation precludes an agency in the affair of the land in which you are interested. Your hint respecting your son will be borne in mind; if any thing should occur, in which his interest & that of the public can be conciliated it will be a satisfaction to me, to promote it.
With Esteem & Regard I am, Sir   Yr Ob Servt
Alexander Hamilton
John Wendell Esqr
Ports-mouth
